 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page1of19 PagelD 57109

JURY QUESTIONS

QUESTION NO. 1:

Has CommScope proven by a preponderance of the evidence that Dali’s t-Series
and Matrix products infringe any of the following asserted claims?

la. Answer “yes” or “no” as to claim | of the ’982 patent: Y es
1b. Answer “yes” or “no” as to claim | of the ’218 patent: UY és
1c. Answer “yes” or “no” as to claim 12 of the ’218 patent: U eS
1d. Answer “yes” or “no” as to claim 23 of the ’286 patent: 4 C6

le. If you answered “yes” as to claim 23 of the ’286 patent, answer

“yes” or “no” as to dependent claim 27 of the ’286 patent: wW €5

1f. Answer “yes” or “no” as to claim 1 of the ’402 patent: Y 24

1g. If you answered “yes” as to claim 1 of the ’402 patent, answer

“yes” or “no” as to dependent claim 14 of the ’402 patent: WES

If you answered “yes” to any subpart of Question No. 1, please proceed to
Question No. 2. If not, please proceed to Question No. 7.

46
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page2of19 PagelD 57110

QUESTION NO. 2:
What royalty has CommScope proven by a preponderance of the evidence would

have been agreed to at a hypothetical negotiation taking place in December 2012 to
compensate CommScope for Dali’s use of the asserted claims of the ’982, ’218,

°286, and ’402 patents?

Answer in dollars and cents: 4 \, s74 344,07

Please proceed to Question No. 3.

47

 
 

 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page3of19 PagelD 57111

QUESTION NO. 3:

Was infringement of the ’982, °218, ’286, and 402 patents by Dali willful?

3a. Answer “yes” or “no” as to claim | of the ’982 patent: UES
3b. Answer “yes” or “no” as to claim | of the ’218 patent: Wes

3c. Answer “yes” or “no” as to claim 12 of the ’218 patent: Wes

3d. Answer “yes” or “no” as to claim 23 of the ’286 patent: Wes

3e. If you answered “yes” as to claim 23 of the ’286 patent, answer

 

“yes” or “no” as to claim 27 of the ’286 patent: wes

3f. Answer “yes” or “no” as to claim 1 of the ’402 patent: Yes

3g. If you answered “yes” as to claim 1 of the ’402 patent, answer

 

“yes” or “no” as to claim 14 of the ’402 patent: Ugs
a

Please proceed to Question No. 4.

48
 

 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 4of19 PagelD 57112

QUESTION NO. 4:

Has Dali proven by clear and convincing evidence that any asserted claim of the

982, °218, °286, and ’402 patents is invalid because it is obvious in light of prior
art?

 
   

4a. claim 1 of the ’982 patent

 

 

 

 

 

 

No
4b. claim 1 of the ’218 patent
No
4c. claim 12 of the ’218 patent
No
4d. claim 23 of the ’286 patent
No
de. dependent claim 27 of the
286 patent No
4f. claim | of the ’402 patent
No
4g. dependent claim 14 of the
°402 patent No

 

 

 

 

 

 

See Pages 35-36 of the Jury Instructions for the relevant prior art references
for the 982, ’218, ’286, and ’402 patents.

Please proceed to Question No. 5.

49
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page5of19 PagelD 57113

QUESTION NO. 5:

Has Dali proven by clear and convincing evidence that any asserted claim of the
"982, °218, °286, and ’402 patents is invalid because the patent does not enable that
claim?

Sa. Answer “yes” or “no” as to claim | of the ’982 patent: Ne
Sb. Answer “yes” or “no” as to claim 1 of the ’218 patent: Ne
Se. Answer “yes” or “no” as to claim 12 of the ’218 patent: No
5d. Answer “yes” or “no” as to claim 23 of the ’286 patent: Mo

Se. If you answered “no” as to claim 23 of the ’286 patent, answer

“yes” or “no” as to dependent claim 27 of the ’286 patent: Ne
Sf. Answer “yes” or “no” as to claim 1 of the ’402 patent: No

5g. If you answered “no” as to claim | of the ’402 patent, answer

“yes” or “no” as to dependent claim 14 of the ’402 patent: Neo

Please proceed to Question No. 6.

50
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page6of19 PagelD 57114

QUESTION NO. 6:

Has Dali proven by clear and convincing evidence that any asserted claim of the
"982, °218, °286, and °402 patents is invalid because the patent does not provide a
written description of that claim?

6a. Answer “yes” or “no” as to claim 1 of the ’982 patent: Ne
6b. Answer “yes” or “no” as to claim | of the ’218 patent: No
6c. Answer “yes” or “no” as to claim 12 of the ’218 patent: No
6d. Answer “yes” or “no” as to claim se patent: No

6e. If you answered “no” as to claim me ’286 patent, answer

“yes” or “no” as to dependent claim 27 of the ’286 patent: Ae

6f. Answer “yes” or “no” as to claim 1 of the ’402 patent: Mo

6g. If you answered “no” as to claim 1 of the ’402 patent, answer

“yes” or “no” as to dependent claim 14 of the ’402 patent: Wo

Please proceed to Question No. 7.

51
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 7of19 PagelD 57115

QUESTION NO. 7:

What royalty has CommScope proven by a preponderance of the evidence would
have been agreed to at a hypothetical negotiation taking place in December 2012 to
compensate CommScope for Dali’s use of the asserted claims of the ’747 patent?

Answer in dollars and cents: $ 102., 470, 37

Please proceed to Question No. 8.

52
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 8of19 PagelD 57116

QUESTION NO. 8:
Was Dali’s infringement of the ’747 patent willful?

8a. Answer “yes” or “no” as to claim 7 of the ’747 patent: Yes

8b. If you answered “yes” as to claim 7 of the ’747 patent, answer

 

“yes” or “no” as to claim 8 of the ’747 patent: Ye5
JS

8c. If you answered “yes” as to claim 7 of the ’747 patent, answer

 

“yes” or “no” as to claim 10 of the ’747 patent: es

Please proceed to Question No. 9.

53
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page9of19 PagelD 57117

QUESTION NO. 9:

Has Dali proven by clear and convincing evidence that any asserted claim of the
’747 patent is invalid because it is obvious in light of prior art?

 

    

 

 

 

 

 

9a. claim 7 of the °747 patent
Ne
Ob. dependent claim 8 of the
747 patent
Ne
9c. dependent claim 10 of the
747 patent
No

 

See Page 35 of the Jury Instructions for the relevant prior art references for

the ’747 patent.

Please proceed to Question No. 10.

54

combination

ferences render

 

 
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 10o0f19 PagelD 57118

QUESTION NO. 10:

Has Dali proven by a preponderance of the evidence that CommScope’s Flex Wave
Prism product infringes claim 1 of the ’521 patent?

Answer “yes” or “no”: Us

If you answered “yes” to Question No. 10, please proceed to Question No. 11.
If not, please proceed to Question No. 13.

55

 
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 11of19 PagelD 57119

QUESTION NO. 11:

What royalty has Dali proven by a preponderance of the evidence would have been
agreed to at a hypothetical negotiation on the day CommScope’s use of the patent
began, or the day the ’521 patent issued, whichever was later, to compensate Dali
for CommScope’s use of the °521 patent?

Date of the commencement of damages: Mev, Id, Jols

Answer in dollars and cents: % G G Ib, Bal. So

Please proceed to Question No. 12.

56
 

 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 12o0f19 PagelID 57120

QUESTION NO. 12:

Has CommScope proven by clear and convincing evidence that claim 1 of the ’521
patent is invalid because it is anticipated by prior art?

12a. Answer “yes” or “no”: No

 

12b. If yes, state the prior art reference(s) that anticipate claim 1 of the *521

patent:

 

See Pages 34—35 of the Jury Instructions for the relevant prior art references
for the ’521 patent.

Please proceed to Question No. 13.

57
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 130f19 PagelID 57121

QUESTION NO. 13:

Has Dali proven by a preponderance of the evidence that CommScope’s JON-E
product infringes any asserted claim of the ’473 patent?

13a. Answer “yes” or “no” as to claim 6 of the ’473 patent: Y2>

13b. If you answered “yes” as to claim 6 of the 473 patent, answer

“yes” or “no” as to claim 9 of the ’473 patent: ues
co |

 

13c. Answer “yes” or “no” as to claim 11 of the ’473 patent: Wes

13d. If you answered “yes” as to claim 11 of the ’473 patent, answer

 

“yes” or “no” as to claim 14 of the ’473 patent: yes

13e. If you answered “yes” as to claims 11 and 14 of the ’473 patent,
answer “yes” or “no” as to claim 15 of the ’473 patent: Yes

13f. If you answered “yes” as to claim 11 of the ’473 patent, answer

“ves” or “no” as to claim 21 of the *473 patent: yes

 

If you answered “yes” to any subpart of Question No. 13, please proceed to
Question No. 14. If not, please ensure you have answered all of the relevant
questions completely and correctly, then the foreperson should sign and date
the Verdict of the Jury.

58
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 14o0f19 PagelD 57122

QUESTION NO. 14:

What royalty has Dali proven by a preponderance of the evidence would have been
agreed to at a hypothetical negotiation taking place on December 27, 2016 to
compensate Dali for CommScope’s useythe asserted claims of the ’473 patent?

Answer in dollars and cents: So, 3%% , 002.7 }

 

Please proceed to Question No. 15.

59
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 15o0f19 PagelD 57123

QUESTION NO. 15:

Has CommScope proven by clear and convincing evidence that any asserted claim
of Dali’s ’473 patent is invalid because it is anticipated by prior art?

   

15a. __| claim 6 of the °473 patent

 

15b. dependent claim 9 of the

473 patent
No

 

15c. claim 11 of the ’473 patent

No

 

15d. dependent claim 14 of the
473 patent

NO

 

 

 

 

 

 

See Page 34 of the Jury Instructions for the relevant prior art veferencesse—
therelevent-priewartereferenees for the ’473 patent.

Please proceed to Question No. 16.

60
 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 16o0f19 PagelID 57124

QUESTION NO. 16:

Has CommScope proven by clear and convincing evidence that any asserted claim
of Dali’s ’473 patent is invalid because it is obvious in light of prior art?

   

 

l6e, Y~ | dependent claim 15 of the
wg ’473 patent Ne

16f. dependent claim 21 of the
’473 patent No

 

 

 

 

 

 

See Page 34 of the Jury Instructions for the relevant prior art references for
the °473 patent.

Please proceed to Question No. 17.

61

 
 

 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 17of19 PagelD 57125

QUESTION NO. 17:

Has CommScope proven by clear and convincing evidence that any asserted claim
of Dali’s ’473 patent is invalid because the patent does not enable that claim?

17a. Answer “yes” or “no” as to claim 6 of the ’473 patent: A/a
17b. If you answered “no” as to claim 6 of the ’473 patent, answer

“ves” or “no” as to claim 9 of the °473 patent: A/a

 

17c. Answer “yes” or “no” as to claim 11 of the °473 patent: 2
17d. If you answered “no” as to claim 11 of the ’473 patent, answer

“yes” or “no” as to claim 14 of the ’473 patent: Neo

 

17e. If you answered “no” as to claims 11 and 14 of the ’473 patent,
answer “yes” or “no” as to claim 15 of the 473 patent: Ave
17f. If you answered “no” as to claim 11 of the ’473 patent, answer

“yes” or “no” as to claim 21 of the ’473 patent: M2

 

Please proceed to Question No. 18.

62
 

 

 

Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 18o0f19 PagelD 57126

QUESTION NO. 18:

Has CommScope proven by clear and convincing evidence that any asserted claim
of Dali’s ’473 patent is invalid because the patent does not provide a written
description of that claim?

18a. Answer “yes” or “no” as to claim 6 of the ’473 patent: A/a
18b. If you answered “no” as to claim 6 of the ’473 patent, answer

“yes” or “no” as to claim 9 of the ’473 patent: No

 

18c. Answer “yes” or “no” as to claim 11 of the 473 patent: __ Me
18d. If you answered “no” as to claim 11 of the ’473 patent, answer

“yes” or “no” as to claim 14 of the ’473 patent: No

 

18e. If you answered “no” as to claims 11 and 14 of the 473 patent,
answer “yes” or “no” as to claim 15 of the °473 patent: V0
18f. If you answered “no” as to claim 11 of the ’473 patent, answer

“yes” or “no” as to claim 21 of the ’473 patent: Ni 0

 

Please ensure you have answered all of the relevant questions completely and
correctly, then the foreperson should sign and date the Verdict of the Jury.

63
Case 3:16-cv-00477-M Document 402 Filed 06/20/19 Page 19o0f19 PagelD 57127

VERDICT OF THE JURY

We, the jury, have answered the above and foregoing questions as
indicated, and herewith return the same into Court as our verdict.

Dated: June I9__, 2019

Lutte Stl, 06 14714

FOREPERSON

64
